Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4,8,10,12,14,16,18,20,23,25,27,29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite.  The claim recites that the vinegar has a neutralization value of 35-40 and optional 37.5. However, 37.5 falls within the range of 35-40.  Thus, it is unclear what is intended by optionally; it is unclear what is intended.  Furthermore, the claim is similar to having multiple ranges in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 35-40, and the claim also recites 37.3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 4,  the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8 ,10,12,14,16,18,20,25,27,29 have the same problem as claim 4 with respect to the use of “ preferably”.
Claim 18 has the same problem as claim 2 with respect to having a broad range of 28-36% and a narrower range of 32% in the same claim.
Claims 20 ,29 have the same problem as claim 18.
Claim 23 has the same problem as claim 2.
Claim 27 has the same problem as claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “ Handy Substitutes for Baking powder” in view of the article “ Vinegar powder”, ( the article has a comment dated June 26, 2019).
For claim 1, the article “ Handy substitute” teaches to make a substitute for baking powder by mixing 1 gram baking soda ( sodium bicarbonate) and 2.5 grams vinegar. 
	The Handy article does not state that the vinegar is a dried buffered vinegar as in claim 1 and the neutralization value as in claim 2.
	The article on “ vinegar powder” discloses different types of vinegar powder that can be used to replace vinegar in recipes.
	It would have been obvious to use dried vinegar as taught in the article in the recipe for making baking powder substitute when wanting a dried product. The use of dried vinegar would have been an obvious matter of preference as using an alternative ingredient to obtain the same function.  Since the recipe teaches to use vinegar which is the same ingredient as claim.  It is obviously inherent that the neutralization value is within the range claimed.  
Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “ handy substitute in view of the article “ vinegar powder” as applied to claims 1-2 above, and further in view of  the article “ what is the chemical composition of vinegar”.
The article “ handy substitute” in view of “ dried vinegar” does not disclose the composition of vinegar.
The article “ chemical composition” discloses vinegar comprises acetic acid.
As shown in the article, vinegar comprises acetic acid.  It is obvious the vinegar comprises acetic acid in the handy substitute because vinegar is used.
Claim(s) 6-8,10,12,14,16,18,20,22-23,25,27,29,31,33,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the articles as applied to claims 1-2,4 above, and further in view of  Pacifico ( 2003/0031773).
For claims 18, 27the article “ handy substitute” teach 2.5 gr vinegar and 1 g baking soda.  Thus, the percent of baking soda is 28.6% which fall within the claimed range. For claim 20, the range of vinegar is 71.45 which also fall within the claimed.  For claims 22, 29, the article teaches to mix the baking soda and vinegar. For claim 23, the article teaches to use vinegar.  Thus, it is obviously inherent the neutralization value would fall within the claimed rnge
The combination of articles does not teach encapsulating the bicarbonate in a lipid material as in claim 6, the lipid material as in claims 8,10,12,14,16, a mixture comprising bicarbonate, vinegar and lipid material as in claim 22, the encapsulating technique as in claims 21 and the lipid material as in claims 33,36.
Pacifico discloses chemical leavening ingredient encapsulated in lipid coating.  The coating can be selected from monoglyceride, diglycerides, hydrogenated vegetable oil.  The coating prevents premature dissolution of leavening agents.  The coating melts at a temperature greater than 125 degrees F ( 51 degrees C. ) The vegetable oils includes soybean oil, cottonseed oil canola oil, palm kernel oil etc..  Pacifico discloses processes such as fluid be coating and spray chilling are known encapsulating techniques.  ( see paragraphs 0004,0010,0014,0023,0026,0028)
It would have been obvious to one skilled in the art to encapsulate the baking soda  as taught in Pacifico when desiring to prevent the interaction between the baking soda and vinegar till the mixture is used in to make a bake product and to ensure that the reaction occurs only during baking.  It would been obvious to use the lipid materials disclosed in Pacifico.  It would have been an obvious matter preference to use fractionated palm oil as using an alternative ingredient to perform the same function as long as the melting temperature requirement is fulfilled.  When the baking soda is encapsulated, it would have been obvious to add the lipid to the vinegar and baking soda mixture and to perform fluid bed coating or spray-chilling coating as taught in Pacific to encapsulate the baking soda.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seltzer teaches to encapsulate carbonate with hydrogenated vegetable fats having a melting point in the range of 50-65 degrees C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 1, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793